﻿Mr. President, may I congratulate you upon your election, which does justice to the tradition of international cooperation supported by Saudi Arabia and is an eloquent acknowledgement of your own talents.
I have great pleasure in welcoming the representatives of the new States that have now become Members of this Organization: the Republic of the Marshall Islands and the Federated States of Micronesia.
The admission as Members of the two Republics that form the Korean peninsula is emblematic of an auspicious moment for world peace.
The presence in these halls of the representatives of the Republic of Estonia, the Republic of Latvia and the Republic of Lithuania, whose tenacious struggle for independence commanded universal recognition, brings a special kind of joy to the community of nations.
I also wish to pay a well-deserved tribute to the Secretary-General, Mr. Javier Perez de Cuellar, for the balanced and dedicated manner in which he has been exercising, for some 10 years now, the highest-ranking functions of the Secretariat of our Organization. We are privileged to live at a time of universal affirmation of the rights and freedoms of the individual, of pluralism, of respect for the will of the majority, of protection of minorities, of free enterprise.
These achievements come in an age that is weary of conflict and arbitrariness. These achievements highlight an essential point, namely that collective Interests always prevail, sooner or later, over the wishes of groups that cling to privilege.
Our aim is to open up a whole new historical cycle in which there should be no place for totalitarian coercion over peoples or countries, in which democracy, freedom, development and peace can be truly universal values. I address the General Assembly of the United Nations as the representative of 150 million Brazilians, as the elected leader of one of the largest democracies in the world. I come here to join in the celebration of glad tidings. I come here to share in the celebration of joy, but also to share concerns. I come here to celebrate, but also to draw attention to serious problems.
We face the challenge of reshaping the world, of building a peace that will not be the offspring of the constant threat of war. The ideological and strategic motivations for global confrontation are fortunately on the wane and exhausted. Sources of tension subsist, however, that still have to be extinguished.
The roads towards prosperity and the distribution of its fruits are known to all of us. In spite of that, parochial interests widen the gap that makes our objectives fade in the distance and that has to be bridged in our undertaking. It is as though we were simultaneously heading for common rejoicing in freedom and for separation in inequality. Liberal ideas have won. We should now labour to ensure that they will prevail in a consistent, widespread and, above all, innovative manner.
Such observations are made from the viewpoint of a country that has opted for a liberal project clearly oriented towards social concerns, for social liberalism. That is the viewpoint of a society that for 18 months now has been striving to realize those ideas.
Liberalism places the emphasis on the freedoms of the individual, which are invariably more fully exercised once the material conditions that a great majority of our citizens still lack are assured. The time has come for liberalism to take on, at the international level, the sensitivity to social problems that it has already incorporated at the domestic level. 
Liberalism highly values the freedom inherent in the market, but it cannot turn away from the mechanisms needed to curb distortions and prevent the non-observance of its most elementary rules, as is the case with existing discriminatory and protectionist policies.
This means that the international community will have to devote priority attention, at the political level, to development problems. This means supplementing the functioning of market mechanisms with measures intended to correct serious imbalances, the persistence of which would put good relations at risk.
Just as nobody can feel secure facing the possibility of nuclear war, nobody can consider himself to be secure and at peace in a planet where the poor and forsaken are dramatically expanding in number and in extent.
I shall not repeat here statistical data and indicators, many of which were drawn up within this Hall and which demonstrate with alarming clarity that developing countries are worse off today than they were 10 years ago.
We are approaching a global consensus on the values of democracy and we must carry through its ethical premises. Concern for the individual lies at the very heart of the democratic conscience. Through political participation and responsibility it is individuals who frame the destiny of their collectivity. It is towards individuals that the actions of democratic governments must be oriented, for the aims of such governments are only accomplished if they can ensure each and every citizen the effective means of well-being and justice.
The democratic conscience cannot but be universal in scope, since it is based on the overriding principle of equality of rights and opportunities for all. There cannot be relative democracy, under any pretext whatsoever. Thus, it is incongruous that three-quarters of mankind should live in pitiful and often inhuman situations of poverty. If political oppression affronts our democratic values, so does economic exclusion. This is all the more true as the victims of hunger and misery are often children and adolescents, so that the indignation of the present spills over into a future of hopelessness.
Last year, here in New York, the World Summit for Children revealed a broad consensus that the issue must be addressed at the highest level and with the utmost determination. It is necessary, however, that the international community give concrete shape and follow-up to that commitment.
In my country, the Government seeks to mobilize all levels of society to make children our first national priority. At the same time, various measures have been taken, such as the assignment of a special cabinet-level portfolio for children, to coordinate efforts in that area and to launch an ongoing programme to build several hundred integrated facilities, making it possible for destitute children to leave the streets and receive education, food, medical care, and cultural and sports opportunities. With the scarce resources at our disposal, we are earnestly attempting to do our best.
The international community faces three major challenges: the economic challenge of development, the political challenge of peace and the ethical challenge of ensuring a life of dignity for all. These are challenges that cannot be met separately but that must rather be faced jointly and simultaneously. These are challenges that must be met democratically, with
the participation of all. These are challenges that, in the end, test our ability to elevate solidarity to the highest plane of international relations.
It is development that ensures the consolidation of democracy and represents the fundamental premise of peace. Where inequality holds sway, quarrels and confrontation are bound to take root. In a world where universality of values is increasingly pursued, little progress is being made on the path to universal patterns and paces of development.
We have a responsibility to build a truly democratic and balanced international society. In a democracy, a citizen abides by the law because he feels legitimately represented in its elaboration. The same principle should hold for norms affecting relations among States: it is participation and not coercion that provides the basic stimulus to lawful behaviour. For that reason, the General Assembly, as the world parliament, where citizens of every country are effectively represented, is the forum where we ought to work together for a better, more just, more prosperous and more peaceful world.
The definitive establishment of peace demands decision-making processes that are more open, that ensure wider participation and that are binding on States in a broader and deeper way. The natural course towards meeting the great challenges that lie at the heart of our agenda is cooperation by means of universally applicable rules genuinely agreed upon and followed by States. It is through pluralism born of tolerance, consensus born of understanding, the synthesis born of differing opinions freely expressed that the pillars of genuine cooperation can be built. The General Assembly cannot accept having its legitimate prerogatives diminished, since it symbolises to an increasing extent the triumph of democracy the world over, which in turn opens up the prospect of victory for an international system that is also democratic. The war in the Gulf has shown us the United Nations effectively at work. We count on its ability to influence the course of events and to overcome hotbeds of tension in the international scene.
Peace in the world is contingent upon peace in the Middle East. Our friends in Lebanon are already joining together to rebuild the country on the basis of a loftier goal - a united, free, prosperous and peaceful Lebanon.
Now the time has come for the Arabs and the Israelis. The grand design of a region where all may live in peace within internationally recognised boundaries will be realised through respect for the rights of the Palestinian people and a change of attitude towards Israel.
Brazil strongly supports the initiative of convening a peace conference on the Middle East, with the participation of all interested parties, aimed at the full implementation of the relevant resolutions of the United Nations. We hope that all parties will display the necessary flexibility to remove obstacles, both physical and emotional, to the establishment of a just and lasting peace in the region. In this context we believe that the application of labels that have exacerbated mistrust among the parties should be reconsidered.
Alongside political and economic challenges, the United Nations cannot avoid facing the ethical challenge to which I have alluded. It is necessary to design new approaches and more creative and consensual instruments for action in priority areas of the environment and development, human rights, world population questions and the situation of women and children.
In the years leading up to the fiftieth anniversary of the United Nations we must set down guidelines for international relations in the twenty-first century.
The 1992 United Nations Conference on Environment and Development will be the first among the major universal gatherings to take place in the next few years. The Conference has an Inescapable obligation to future generations, inasmuch as it is they who will stand to benefit most from our work, the main objective of which is to improve the quality of life for all people.
Lasting solutions to global problems require the commitment of the international community as a whole, each country according to its responsibility relative to the origin of those problems and to their management, as well as to its economic and technological capacity to overcome them. The months leading up to the Conference will require intensive consultations. Brazil intends to explore opportunities for dialogue to the fullest and hopes to find its interlocutors to be open and determined.
Perhaps the most striking characteristic of such a Conference on Environment and Development is that it should allow for as broad a debate as possible, as profound a discussion as the political will of the participants will allow. It is with those objectives in mind, and without constraints or preconceptions, that we believe the issues of the Conference must be tackled and its crowning decisions adopted.
At the Conference we shall discuss the economic policies of developed and developing countries alike that are best suited to eradicating poverty and correcting unsustainable patterns of production and consumption. The transfer of environmentally sound technology requires an innovative approach to intellectual property rights that will allow for a regime that effectively favours access by the developing countries to the progress made by the industrialized world in that field.
The Conference should not act the stage for grievances and recrimination;
it should, on the contrary, provide the framework for mature and feasible proposals. In effect, it amounts to finding a proper response to the common interest of ensuring the survival of mankind and of the planet itself.
Just as the question of development has yielded to other issues on the international agenda, I am concerned that the issue of the environment may also yield to other aspects of the day-to-day life of the world.
It is understandable that the dramatic developments of the past two years have attracted considerable attention. But it should be pointed out that the political task of peace building does not take place in a vacuum. It depends on economic development, which, in turn, is dependent on environmentally sustainable economic models.
We cannot abide having an environmentally sound planet and a socially unjust world. Hence, the convergence of the political, economic and ethical dimensions on the question of the environment, which ultimately brings together the challenges of peace, development and the improvement of the quality of life of mankind as a whole. Hence, the importance of our commitment to come together at the highest level at the Rio Conference in 1992. I again invite all Heads of State and Government from all regions of the world to be present in Rio de Janeiro. Their participation will ensure that the decisions we adopt enjoy the needed political support. Brazil awaits you all with open arms.
My country is striving to ensure its rightful place on the International scene. We are aware of the fact that to that end we must rely above all on our own efforts. It is our obligation to manage our domestic affairs, to solve our problems among ourselves and to persevere on the right path.
There is no other path to progress, harmony and social well-being. There is no other path to the role to which we aspire in International decision-making processes. Me ask nothing of the world that we are not prepared to give. We propose nothing to the world that we are not in a position to do ourselves.
Brazil is too complex a nation to be treated according to standard prescriptions. There are no magic formulas and no economic miracles. We join the concert of nations with an open mind, with a vision of the future and with generosity, and we expect the same attitude in return.
We are perfectly aware that respectability is beholden to responsibility. In the course of our national history we have cultivated consistency and responsibility in our international relations, in conformity with the rules and principles of relations among nations. The world is witness to this tradition.
Last year I announced in this very forum my Government's decision to abstain from any nuclear explosions - including for peaceful purposes, as if it were possible to explode atomic bombs for peaceful purposes.
On 18 July 1991 in Guadalajara, Mexico, Brazil and Argentina signed the Agreement on the Exclusively Peaceful Uses of Nuclear Energy. The Agreement has great historic significance for our countries and constitutes proof that it is possible to ensure nuclear security through nuclear cooperation.
The Safeguards Agreement that Brazil and Argentina will sign with the International Atomic Energy Agency will provide all pertinent information for verification of our commitment to the exclusively peaceful uses of nuclear energy and will also preserve the technological advances that we have arduously attained in the realm of the nuclear energy cycle.
Less than one month ago we also signed, together with Argentina and Chile, the Mendoza Commitment, on the basis of which we formally and collectively renounced all chemical and bacteriological weapons. He are aware of the example we have just set for the elimination of weapons of mass destruction, and we hope that a similar agreement at the global level will be finalised in the near future. It is Brazil's understanding that the aforementioned instruments afford renewed and sufficient assurances regarding the exclusively peaceful objectives of our national nuclear energy programme and regarding our repudiation of weapons of mass destruction.
International flows of sensitive technology goods, services and know-how are today a vital issue. We should look for formulas that would serve to reconcile two basic interests: avoiding the possibility that such technologies are used in weapons of mass destruction; and ensuring that access to such technologies remains open. This is an essential prerequisite for building and modernising the technological capacity of countries like Brazil.
It is easy to welcome change and to exult in the prospects for building a new world. It is painful, however, to speak of the many obstacles that still stand in the way of hope. Among these obstacles we find the acute problem of external indebtedness that drains the developing countries of scarce capital, arbitrary constraints on the transfer of technology and disregard for market
principles under the protectionist policies pursued, first and foremost, by the industrialised countries.
The paths leading to an international framework that ensures peace and fosters development are complex and have yet to be defined. There is consensus on the objectives and perhaps on the means, but resistance to real change remains enormous. The great strides that have been made in the ideological and strategic realms must be matched by no less courageous strides towards building confidence and cooperation.
In the political sphere, democracy should open up the way for new decision-making procedures in the international field. Security must be an effectively collective endeavour, enforced by law and not by the spectre of arms.
If in the economic sphere we have shed the facile and simplistic dreams of radical reform of the international economy, and if we know that great transformations begin with hard work aimed at internal reform, we cannot all the same forgo realistic and sensible proposals for international cooperation. He are committed to fighting for the success of the Uruguay Round in the General Agreement on Tariffs and Trade (GATT), as we believe that the philosophy of free and open trade should rest on a solid and balanced foundation.
In the realm of values, there is a consensus that our first duty is to struggle for the full exercise of human rights on the political, economic and social levels. That is the great objective that international solidarity should attain.
Brazil is pursuing no other policy than to warn, to caution, to propose and, above all, to collaborate. The growing imbalance between developed and developing countries poses a tangible threat to international stability and security. This threat will only increase if there is no effective support for the consolidation of democracy and development. There is a need to create, at the world level, a sturdily built, consensual programme of action, organised around the question of development, to guide and spur negotiations on specific items pertaining to relations among nations at all stages of economic progress.
On the American continent, the enterprise for the Americas initiative, currently known as the Bush Plan, is a first indication of willingness to reach understanding. Along the lines of this same drive towards the actual integration of the continent, Brazil, Argentina, Paraguay and Uruguay have signed the Treaty for the Constitution of the Common Market of the South (MERCOSUL), which already dovetails with the Enterprise for the Americas through the Rose Garden Agreement, signed in Washington earlier this year.
In order to realise the hopes thus raised among the peoples of the region, both initiatives must incorporate as a priority goal the search for a solution to the serious social problems that still confront us. This political, economic and ethical imperative cannot be regarded as constituting a claim by any particular country or group of countries. It is an ensign to be flown by all States, by all governments.
We are drawing nigh to the universal and ultimate triumph of the revolution of democracy and freedom. What remains is to carry it through with the revolution of social justice and solidarity. May God be with us.
